The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-9,11,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirubanandam(US 20150309826 A1) in view of Davlos (US 20140310222 A1) and US 20040255185 A1 (Fujiyama).
Regarding claim 11, Kirubanandam teaches:
An apparatus for anomaly remediation of a computing device(fig1 - H-1; par 22), comprising: 
a memory(fig 2 – 222; par 26); and 
at least one processor in communication with the memory(fig 2 – 224; par 26), wherein the at least one processor is configured to: 
receive telemetry data from a plurality of computing devices;(fig 1; par 22 “Each cluster management server may be configured to monitor the current configurations of the host computers and the VMs running on the host computers, for example, virtual machines (VMs ), in the respective cluster.” The examiner interprets data from remote host computers as 
identifying, based on the received telemetry data, an existence of an anomaly type(Par 36 – “the present check involves determining if predefined criteria including, for example, historical demand of the VM can be met by available resources in the cluster of host computers.”) the anomaly type corresponding to at least one of. predicted resources available and predicted resources required for a proper configuration of the application program(Par 36 – “the present check involves determining if predefined criteria including, for example, historical demand of the VM can be met by available resources in the cluster of host computers.”);
automatically detect (Kirubanandam Par 31 – “when a change in state within a cluster of host computers that run virtual machines is identified ( e.g., contemplated or attempted by a user or occurs on its own), a determination is made as to whether historical demand of at least one virtual machine in the cluster can be met by resources available in the cluster of host computers”; Par 33 – “an identified change in the state of a virtual machine network may be user-initiated or nonuser-initiated” Kirubanandam teaches “non-user initiated“ and “occurs on it’s own” is equivalent to applicant’s automatic ), in accordance with the identified existence of the anomaly;( Kirubanandam Par 36 – “the present check involves determining if predefined criteria including, for example, historical demand of the VM can be met by available resources in the cluster of host computers.”) 
detect, based on change in state(Kirubanandam par 31- “when a change in state within a cluster of host computers that run virtual machines is identified”), an instance of the anomaly type occurring at a computing device of the plurality of computing devices(Kirubanandam fig 3 – 304; par 26, further elaborated as “Present Check” in par 36 ); 
automatically(Kirubanandam Par 31 – “when a change in state within a cluster of host computers that run virtual machines is identified ( e.g., contemplated or attempted by a user or occurs on its own), a determination is made as to whether historical demand of at least one virtual machine in the cluster can be met by resources available in the cluster of host computers”; Par 33 – “an identified change in the state of a virtual machine network may be user-initiated or nonuser-initiated” Kirubanandam teaches “non-user initiated“ and “occurs on it’s own” is equivalent to applicant’s automatic) identify a remediation action associated with the detected anomaly instance(Kirubanandam fig 5; par 57 – “If the generation process is triggered, a number of tests are performed to determine possible remediation options and each option is assigned a cost.” Par 36 – “the present check involves determining if predefined criteria including, for example, historical demand of the VM can be met by available resources in the cluster of host computers.”; Par 44 – “Historical data can be captured in multiple ways.”); and 
determine that application of the remediation action to the detected anomaly instance satisfies a remediation threshold(Kirubanandam fig 5 – 502; par 57 – “estimated ; 
transmit the determined remediation action to the computing device(Kirubanandam fig 6; par 66-“the list of remediation actions is presented to the user”, “a determination is made whether the remediation action … can be performed by the computer system and … the remediation action is implemented”).  
However Kirubandam does not teach generating detection parameters or using detection parameters.

On the other hand, Davlos teaches
An apparatus for anomaly remediation of a computing device(fig 1A:110; par 49), comprising: 
a memory; and at least one processor in communication with the memory(fig 1A:110; par 49), wherein the at least one processor is configured to: 
receive telemetry data from a plurality of computing devices(fig 8:804; par 130 “gathering symptoms and diagnosis by asking questions to users and/or running diagnostic tests on the UUT” ); 
identifying, based on the received telemetry data, an existence of an anomaly type;(fig 8:806; par 130 “scoring to find matching cases 806, and determining when one or more cases exceed the desired threshold or repeating the data gathering process 808.” Davlos’s matching with a case is equivalent to applicant’s determine an existence of an anomaly. fig 5,6,7; par 116 decision trees that map inputs to cases and solutions.)  
automatically(par 146 “Case Generation” “It is possible to generate cases in a unsupervised fashion, or using an approval step before a generated case is published for diagnostic use”), in accordance with the identified existence of the anomaly type, generate a detection parameter for the anomalv type;( par 48“ The harvesting process is a generative process that utilizes machine learning techniques ( e.g. p-LDA, HMM), to derive latent features such as root causes from observed symptoms and applied.” This machine learning process is triggered when the anomaly is observed, which is equivalent to applicant’s “determination of the existence of the anomaly” par 146 “the AIDE system employs supervised machine learning to generate new, unknown classes of root causes from raw data in a diagnostic repository.” the raw data Davlos is teaching here refers to the decisions and weights in detection models like in (Davlos fig 5; Par 116.) which is equivalent to applicant’s “detection parameter”.)
 detecting, based on the generated detection parameter, an instance of the anomaly type occurring at a computing device of the plurality of computing devices;( fig 8:806; par 130 “scoring to find matching cases 806, and determining when one or more cases exceed the desired threshold or repeating the data gathering process 808.” Davlos’s matching with a case is equivalent to applicant’s detect the anomaly); 
automatically identify a remediation action associated with the detected anomaly instance(par 104 “a case is a composite object that points to specific solutions or inferences when there is a sufficient number of matching conditions” Davlos’s specific solutions are equivalent to applicant’s remediation action.); and 
determine that application of the remediation action to the detected anomaly instance satisfies a remediation threshold;(fig 8:808; par 130 “scoring to find matching cases 
transmit the determined remediation action to the computing device(fig 8:810; par 130 “The process 800 also involves executing the action associated with the top scoring Case 810. This could be an inference that results in further execution in the reasoning engine or it could be an instruction for a user.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kirubanandam to incorporate the detection parameter of Davlos.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kirubanandam -- a way to speed up detection of anomalies when repeat situations occur with pre-determined detection parameters and also to handle a much wider range of issues-- with Davlos providing a known method to solve those similar problems. Davlos teaches a way to employ “supervised machine learning to generate new, unknown classes of root causes from raw data in a diagnostic repository.”(Davlos par 146). 
However, neither Kirubandam nor Davlos specifically teach the anomaly type corresponding to an improper configuration of the application program.
On the other hand, Fujiyama teaches 
 A device-implemented method of anomaly detection of a computing device(fig 4; par 15 “According to as first aspect of the present invention, there is provided a fault tolerant computing system comprising a plurality of processing nodes interconnected by a communication medium for parallel-running a plurality of identical application programs, and a , comprising:
fetching telemetry data from a plurality of computing devices(fig 4:401; par 53 “In each routine of FIG. 4, the status report receiver 126 initially fetches configuration items from all processing nodes and stores the fetched data in the memory 123 (step 401).”);
identifying, based on the received telemetry data, an existence of an anomaly type, the anomaly type corresponding to an improper configuration(par 93 "The software configuration includes Operating Systems, basic software, various device drivers, and various library versions. The basic software includes the normally executed software packages, which significantly affect the operation of the computer program, such as the Internet browser, firewalls, and virus checkers. The device drivers include a disk driver and the libraries include a dynamic link library. The software configuration further includes the use/nonuse of modifying patches and security patches, and the setting of configuration files, such as registry, security policy and access policy, that specify the operation of the OS, the basic software and the libraries. In this specification, the term "software configuration parameter" is defined to specify a particular software configuration.";) of the application program(fig 4:403; Par 86 “If the comparator 125 detects a node whose configuration status data significantly differs from those of every other node, it identifies the node as an abnormal node (step 403) and stores this identity in the memory 123.”);
automatically, in accordance with configuration anomaly type, generating a detection parameter for the anomaly type(fig 4:402,403; par 86 “If the comparator 125 detects a node whose configuration status data significantly differs from those of every other node, it identifies the node as an abnormal node (step 403) and stores this identity in the memory 123.”);
detecting, based on the generated detection parameter, an instance of the anomaly type occurring at a computing device of the plurality of computing devices(fig 4:402,403; par 86 “If the comparator 125 detects a node whose configuration status data significantly differs from those of every other node, it identifies the node as an abnormal node (step 403) and stores this identity in the memory 123.”); and
transmitting the determined anomaly to the user(fig 4:404; par 88 “If a abnormal node has been detected by the comparator 125, the execution manager 121 reads the identity of the abnormal node from the memory 123 and transmits a notification message (such as E-mail) from the message sender 124 to the user or any other system which utilizes this message (step 404).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kirubandam and Davlos to incorporate the specific anomaly type, improper configuration of the application program, of Fujiyama.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kirubandam and Davlos -- a need for a solution for the issue of how to detect configuration issues with the configuration data that Davlos collects(Davlos par 22) -- with Fujiyama providing a known method to solve a similar problem. Fujiyama provides an “invention for detecting an early symptom of a possible abnormal node in a multi-node parallel-
 
Regarding claim 17, Kirubandam, modified in view of Davlos and Fujiyama teaches:
The apparatus of claim 11, 
Kirubandam further teaches,
wherein the remediation action is configured to adjust one or more operating characteristics of the computing device to address the anomaly. (par 61 – “If the comparison shows that an increased percentage of VMs can be powered on or that the performance of VMs already powered on increase, then the remediation option to add or reconfigure additional hardware resources will be selected as a possible remediation option.” Reconfigure hardware resource covers adjusting operating characteristics of the computing device)  

Regarding claim 18, Kirubandam, modified in view of Davlos and Fujiyama teaches
The apparatus of claim 11, 
Kirubandam further teaches,
wherein the remediation threshold corresponds to an estimated improvement value of the anomaly at the computing device by applying the remediation action.(par 57- “estimated percentage of VMs able to power on must exceed a user-defined threshold before remediation option will be selected as a possible option.”; fig 5 - 502)

Regarding claim 19, Kirubandam, modified in view of Davlos and Fujiyama teaches
The apparatus of claim 11, 
Kirubandam further teaches,
wherein the at least one processor is further configured, in accordance with a determination that the application of the remediation action to the detected anomaly satisfies the remediation threshold(par 57 - estimated percentage of VMs able to power on must exceed a user-defined threshold before remediation option will be selected as a possible option. fig 5 - 502), to transmit a service request indicating at least one of the anomaly or the remediation action to a different computing device of the plurality of computing devices.(fig 6; par 66-“Alternatively, at block 620, the list of remediation actions is presented to the user. The user then selects at least one recommended remediation action to be evaluated. At block 622, a determination is made whether the remediation action with the lowest assigned cost in the set of user-selected remediation actions can be performed by the computer system and, at block 626, the remediation action is implemented and the process repeats the present and future checks.”)  

Regarding claims 1, 7, 8, and 9 they are the method claims corresponding to the apparatus for anomaly remediation claims 11, 17, 18, and 19. They are rejected for the same reasons.

Regarding claim 20, it is the medium claims corresponding to the apparatus for anomaly remediation claim 11. It is rejected for the same reasons.


s 14,15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirubanandam, Davlos, Fujiyama and further in view of and Liu (US 9166993 B1)
Regarding claim 14, Kirubanandam, modified in view of Davlos and Fujiyama teaches 
The apparatus of claim 11, 
Kirubanandam and Davlos further teaches,
wherein the telemetry data includes data from at least one of data from a first set of computing devices of an organization(Kirubanandam par 31) (Davlos par 109 input primitives provided by the operator and/or the UUT(unit under test); par 130 fig 8 – 804 - gathering symptoms and diagnosis by asking questions to users and/or running diagnostic tests on the UUT)
However, neither Kirubanandam nor Davlos specifically teach or data from a second set of computing devices external to the organization, the second set of computing devices larger than the first set of computing devices.  
On the other hand, Liu teaches 
wherein the telemetry data includes data from at least one of data from a first set of computing devices of an organization or data from a second set of computing devices external to the organization, the second set of computing devices larger than the first set of computing devices. (Liu fig 3 – clusters 305,309,307; col 10 ln 10-15 and col 11 ln1-15 - Liu Teaches comparing user profiles to similar social networks to find anomalies. Liu does not specify how large each social network cluster is, but you can define social networks to be more broad or narrow and internal vs external.)  
data from a second set of computing devices external to the organization, the second set of computing devices larger than the first set of computing devices. 
The motivation to do so would be to use Liu’s teachings to solve the problem of noticing “an anomalous state in a large pool of system logs and reported incidents”(Liu col 3 ln 18-24). Liu teaches using an anomaly detection system which compares the individual user’s file access pattern against a peer history of the other individual users in the cluster (Liu col 3 ln 6-9). This is a use of known technique to improve similar devices (methods, or products) in the same way.

Regarding claim 15, Kirubanandam, Davlos, Fujiyama, and Liu teaches The apparatus of claim 14 
Davlos further teaches, 
wherein the detection parameter, the remediation action, and the remediation threshold are associated with the data from the first set of computing devices and the data from the second set of computing devices(par 146 -supervised machine learning to generate new classes of root causes in a diagnostic repository, working in conjunction with the CBR system to add new cases in the appropriate domains.; fig 1A -126 (Generative rule engine) fig 9 (prompt user to complete a form that will store details about the actual resolution of the problem. This information will be used to create new Cases)).   

The apparatus of claim 14, 
Liu further teaches,
wherein the data external to the organization includes at least one of: (Liu fig 3 – clusters 305,309,307; col 10 ln 10-15 and col 11 ln1-15 - Liu Teaches comparing user profiles to similar social networks to find anomalies. Liu does not specify how large each social network cluster is, but you can define social networks to be more broad or narrow and internal vs external.) 
however, Liu does not specifically mention compatibility or performance.
on the other hand, Davlos further teaches,
a performance anomaly associated with at least one configuration of the application program (fig 5 “Calibrate fan” is adjusting the fan speed configuration to address the anomaly(hot unit); par 105 – Overheating computer; par 109 input primitives, Input primitives can be provided by the operator (e.g. problem statement, visible evidence, etc) and/or produced by the UUT as the outcome of a diagnostic test).
	However, neither Liu nor Davlos specifically mention compatibility
On the other hand, Kirubanandam further teaches,
a compatibility anomaly associated with at least one configuration of an application program associated with the telemetry data(par 54 “For example, the remediation options may recommend adjusting predefined criteria or improving homogeneity ( e.g., similarity of compatibility requirements between hosts or VMs in the cluster) of the virtual machine network”),
a performance anomaly associated with at least one configuration of the application program(par 58 “If a greater number of VMs can be admitted or if the performance of VMs already powered on increases, the remediation option to recalibrate predefined criteria to more closely match expected resource allocations will be selected as a possible remediation option. In an embodiment, the percentage of VMs that can be admitted must exceed a user-defined threshold before the remediation option will be selected as a possible remediation option.”)

Regarding claims 4, 5, and 6 they are the method claims corresponding to the apparatus for anomaly remediation claims 14, 15 and 16. They are rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see remarks page 8, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1,11,20 under 35 U.S.C 103 in view of Kirubandam and Davlos regarding specific anomaly types like improper configuration of applications have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirubandam, Davlos, and Fujiyama.
Applicant's arguments filed 01/13/2021 regarding telemetry have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has further argued that Kirubandam and Davlos does not teach “receiving telemetry data from a plurality of computing . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040123188 A1-Srinivasan (fig 4-408; par 82 provides a way of handling driver errors that would likely show up in normal operation. Relates to claim 10)
US 20070055914 A1-Chandwani (par 38,39,71 provides ways to handle configuration errors and input parameters. Relates to claims 6 and 10)
US 20190253328 A1 - Kolar - machine learning, software versions, telemetry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113